DETAILED ACTION
This office action response the Request for Continued Examination application on 04/01/2022.
Claims 1, 3-5, 9, 11-16, 19, 21, and 31 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on April 01, 2022. Claims 1 and 15 have been amended. Claim 31 is added new. Claims 2, 6-8, 10, 17-18, 22-30 have been cancelled. Claim 1, 3-5, 9, 11-16, 19, 21, and 31 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over FARHADI et al. (U.S. Patent Application Publication No. 2013/0242825), (“D1”, hereinafter), in view of Kikuchi (U.S. Patent Application Publication No. 2008/0113636), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method of scheduling data transmission of a group of wireless devices, in a wireless communication network ([see, e.g., broadcast a group scheduling message, [0008, 0034]), comprising: 
determining a relative transmission timing relation between a reference wireless device out of the group of wireless devices and at least one wireless device out of the group of wireless devices ([see, e.g., the group scheduling message is determined by semi-persistent scheduling, which scheduling resources to terminals for a length of time based on the channel conditions at the time the resources are scheduled, [0027, 0034], and Fig. 2]); and 
scheduling the data transmission of the at least one wireless device based on the indicated relative transmission timing relation in response to a scheduling request ([see, e.g., wherein the semi-persistent scheduling, the scheduling resources to terminals for a length of time based on the channel conditions at the time the resources are scheduled, [0027, 0034], and Fig. 2]),
 wherein the scheduling request (see, a connection request may be transmitted by the group delegate, [0045]), comprises an information element and wherein the information element comprises at least an identity of the reference wireless device (see, e.g., wherein the connection request may be transmitted by the group delegate, the group page may include the group ID and information to be received by the device group D1-D4,  [0044-0045], and Fig. 3]),
D1 doesn’t appear explicitly disclose:  a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices, and 
wherein the minimum and maximum relative transmission timing relation between the reference wireless device and all wireless devices from said group of wireless devices are sent to a master wireless device out of the group of wireless devices. 
However, D2 discloses a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices ([see, e.g., calculates a relative transmission timing offset value P that based on the threshold in the delay profile of the transmission timing measuring disclosed, [0083, 0089-0093], and Fig. 9]), and 
wherein the minimum and maximum relative transmission timing relation between the reference wireless device and all wireless devices from said group of wireless devices are sent to a master wireless device out of the group of wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 3, D1 and D2 discloses the method according to claim 1, and  D1 appears to be silent to the instant claim, and however D2 further discloses wherein the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one of wireless devices a relative transmission timing requirement between said wireless device wireless device is determined by receiving from each wireless device out of the group and another wireless device out of the group of wireless devices ([see, e.g., calculates a relative transmission timing offset value P that based on the threshold in the delay profile of the transmission timing measuring disclosed, [0083, 0089-0093], and Fig. 9]), and 
calculating, based on the received relative transmission timing requirements the minimum and maximum relative transmission timing relation between the reference wireless device and each of the wireless device out of the group of wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 4, D1 and D2 discloses the method according to claim 3, and D1 further discloses where the scheduling request is sent by the controller to a scheduler in the wireless communication network ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig. 2]). D1 appears to be silent to the instant claim, and however D2 further discloses wherein the transmission timing relation between the reference wireless device and the at least one wireless device out of the group of wireless devices is determined by a controller in the wireless communication network ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 5, D1 and D2 discloses the method according to claim 1, and  D1 further discloses wherein the scheduling request is sent by each wireless device out of the group of wireless devices to at least one scheduler in the wireless communication network ([see, e.g., wherein the UL transmission windows may be determined by the group scheduler (see, [0035]), scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig. 2]). 
D1 appears to be silent to the instant claim, and however D2 further discloses wherein the method further comprises the step of sending the minimum and maximum relative transmission timing relation between the reference wireless device and the at least one wireless device to said at least another wireless device, and wherein the information element in each of the scheduling requests comprises one minimum and one maximum relative transmission timing relation between the reference wireless device and said wireless device out of the group of wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 9, D1 and D2 discloses the method according to claim 1, and  D1 further discloses wherein the scheduling request is sent by said master wireless device out of the group of wireless devices to a scheduler in the wireless communication network ([see, e.g., wherein the UL transmission windows may be determined by the group scheduler (see, [0035]), scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig. 2]); and wherein said master wireless device out of the group of wireless devices is the reference wireless device, and/or wherein the information element indicates the number of wireless devices in the group of wireless devices ([see, e.g., the group scheduling message is determined by semi-persistent scheduling, which scheduling resources to terminals for a length of time based on the channel conditions at the time the resources are scheduled, [0027, 0034], and Fig. 2]). 
D1 appears to be silent to the instant claim, and however D2 further discloses wherein the information element comprises the minimum and the maximum relative transmission timing relation between the reference wireless device and all wireless devices from said group of wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 11, D1and D2 disclose the method according to claim 9, and D1 further discloses wherein the information element indicates the number of wireless devices in the group of wireless devices ([see, e.g., scheduling for group of devices disclosed, [0033], and Fig.2]).  
As per Claim 12, D1and D2 disclose the method according to claim 1, and D1 further discloses wherein the relative transmission timing relation is a time period or a number of time slots between a communication event of a reference wireless device and a communication event of at least one wireless device in a time division multiplex, TDM, frame ([see, e.g., transmit transmissions over a period of time disclosed, [0027, 0033], and Fig. 2]).   
As per Claim 13, D1and D2 disclose the method according to claim 1, and D1 further discloses wherein the identity of the reference wireless device is an IP address, MAC address or bearer ID ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig.2]).  
As per Claim 14, D1and D2 disclose the method according to claim 1, and Farhadi further discloses wherein the scheduling request is an uplink or downlink scheduling request ([see, e.g., UL transmission schedule described disclosed, [0045-0046], and Fig. 2]).  
As per Claim 15, D1 discloses a controller in a wireless communication network (see, the base station 102, [0023], and Fig. 1]), the controller is configured to: 
initiate transmission of the minimum and maximum relative transmission timing relations of each of the wireless devices out of said group of wireless devices to a scheduler in the wireless communication system ([see, e.g., the group scheduling message is determined by semi-persistent scheduling, which scheduling resources to terminals for a length of time based on the channel conditions at the time the resources are scheduled, [0027, 0034], and Fig. 2]).
D1 doesn’t appear explicitly disclose: calculate, based on relative transmission timing requirements between a wireless device of a group of wireless devices and another wireless device of said group of wireless devices, the minimum and maximum relative transmission timing relation between a reference wireless device out of said group of wireless devices and each of the wireless device out of said group of wireless devices; and wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to a master wireless device of said group of wireless devices, the minimum and maximum relative transmission timing. 
 However, D2 discloses calculate, based on relative transmission timing requirements between a wireless device of a group of wireless devices and another wireless device of said group of wireless devices, the minimum and maximum relative transmission timing relation between a reference wireless device out of said group of wireless devices and each of the wireless device out of said group of wireless devices ([see, e.g., calculates a relative transmission timing offset value P that based on the threshold in the delay profile of the transmission timing measuring disclosed, [0083, 0089-0093], and Fig. 9]), and 
wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to a master wireless device of said group of wireless devices, the minimum and maximum relative transmission timing ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 16, D1and D2 disclose the controller according to claim 15, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to each wireless device out of said group of wireless devices the minimum and maximum relative transmission timing relations of said wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).
As per Claim 19, D1 and D2 disclose the controller according to claim 15, and D1 further discloses wherein the minimum and maximum relative transmission timing relations of each of the wireless devices said group of wireless devices are comprised in an information element of said scheduling request and wherein the information element further comprises the identity of the reference wireless device ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig. 2]).   
As per Claim 21, D1 and D2 disclose the controller according to claim 15, and D1 further discloses wherein the scheduling request comprises an information element and wherein the information element comprises at least an identity of the reference wireless device ([see, e.g., scheduled to initiate the group connection procedure includes a terminal identity disclosed, [0041-0042], and Fig. 2]). 
D1 appears to be silent to the instant claim, and however D2 further discloses a minimum and a maximum relative transmission timing relation between said reference wireless device and the at least one wireless device out of the group of wireless devices ([see, e.g., wherein the calculating a correlation value for a received signal, determine a relative transmission timing offset value based on the threshold in the delay profile of the transmission timing measuring between a first wireless communication device and a second wireless communication device, [0022, 0083, 0089-0093], and Fig. 9]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide adaptive transmission timing results improving the estimation accuracy of chip noise power and the signal-to-noise, and interference power ratio (D2, ¶ [0021]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Jung (U.S. Patent No. 10397972 B2), (“D3”, hereinafter).
As per Claim 31, D1 and D2 disclose the controller according to claim 15, and D1 doesn’t appear explicitly disclose: wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to said scheduler, the minimum and maximum relative transmission timing relations of each of the wireless devices out of said group of wireless devices, 
wherein the minimum and maximum relative transmission timing relations of each of the wireless devices of said group of wireless devices are sent to the scheduler as a scheduling request for scheduling the data transmission for all wireless devices of said group of wireless devices.  
However, D3 discloses wherein the step of initiate transmission of the minimum and maximum relative transmission timing relations comprises the step of sending, to said scheduler, the minimum and maximum relative transmission timing relations of each of the wireless devices out of said group of wireless devices ([see, e.g., the timing difference, a maximum value for the timing difference between the primary cell and the secondary cell may be determined (see, Col. 19, lines 15-55; Col. 22, lines 5-25, and Fig. 12); and 
wherein the minimum and maximum relative transmission timing relations of each of the wireless devices of said group of wireless devices are sent to the scheduler as a scheduling request for scheduling the data transmission for all wireless devices of said group of wireless devices ([see, e.g., the timing difference, a maximum value for the timing difference between the primary cell and the secondary cell may be determined (see, Col. 19, lines 15-55; Col. 22, lines 5-25, and Fig. 12). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide determine the timing difference of the UE performs the uplink transmission results improving transmission scheme as a system standard satisfying requirements of mobile communication system (D3, Col.1, lines 25-45]).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468    
				/SYED ALI/                                           Primary Examiner, Art Unit 2468